1 Reported in 202 N.W. 278.
This is a proceeding to lay out and establish a public highway, 4 rods wide and 135 rods long, upon and along the north section line of section 14, township 33, north of range 20 west, being in the township of Franconia, Chisago county, this state. The proceeding is based upon a petition in the usual form and signed by 18 freeholders of the locality. The highway, as asked for and as laid by the town board, commences at the northwest corner of the northeast quarter of the northwest quarter of said section 14, and extends thence due east 135 rods where it meets and connects with a public highway known as the Franconia Highway, which extends due east along the section line to the northeast corner of the section.
The town board granted the petition and laid the road. Appellants appealed to the district court where a trial was had and the order of the town board was, in all respects, affirmed, except as to damages which were fixed by the jury. This appeal followed. There is no question but what the statutory requirements as to procedure were complied with and followed. No question is here made as to the amount of damages allowed appellants. However, it is contended by the appellants that the road was laid and established solely for private gain and not for public benefit; *Page 513 
that the order was made in bad faith and in collusion with an adjoining landowner, for the purpose of defrauding the public. We have examined the record with considerable care because of the serious charges made. We are satisfied that the charges and complaints made by appellants are not supported by the proofs, that the record is ample to support the conclusions of the town board and the order of the district court, and that the judgment appealed from should stand.
Affirmed.